



COURT OF APPEAL FOR ONTARIO

CITATION: Kalra (Re), 2016 ONCA 390

DATE: 20160524

DOCKET: C61214

Weiler,
    Simmons and Epstein JJ.A.

IN THE MATTER OF: Gaurav Kalra

AN APPEAL UNDER PART XX.1 OF THE
CODE

Meaghan McMahon, for the appellant

Michelle O'Bonsawin, for Royal Ottawa Mental Health Care
    Group

Michael Fawcett, for the Attorney General of Ontario

Heard: April 27, 2016

On appeal against the disposition of the Ontario Review
    Board dated July 30, 2015.

ENDORSEMENT

[1]

On June 2, 2010, Mr. Kalra was found Not Criminally Responsible (NCR) on
    charges of criminal harassment, mischief under $5,000, failure to comply with a
    recognizance, and transportation fraud.  At the time of his 2015 hearing before
    the Ontario Review Board, Mr. Kalra was subject to a conditional discharge.
    Following the hearing, the Board found that Mr. Kalra remained a significant
    risk to the public and that the maintenance of the conditional discharge on the
    same terms and conditions (except for one variation  reporting twice monthly
    instead of twice weekly)  was necessary and appropriate.

[2]

Mr. Kalra appeals, arguing that the Board unreasonably concluded that he
    remained a significant threat to the safety of the public. Before this court,
    Mr. Kalra maintains, as he did before the Board, that the appropriate
    disposition is an absolute discharge.

[3]

The index offences occurred in 2009, when Mr. Kalra was living with his
    family in Ottawa. The incidents of criminal harassment related to a complainant
    with whom Mr. Kalra had attended high school.   In February of that year, Mr.
    Kalra went to the complainants house in Guelph and refused to leave. In March,
    Mr. Kalras mother reported him missing.  Police located him in Guelph.  Mr.
    Kalra told the police that he was there to visit the complainant. The police
    cautioned Mr. Kalra for trespassing and criminal harassment and told him to
    have no further contact with the complainant. On March 16, 2009, Mr. Kalra left
    a nonsensical phone message for the complainant. A week later, Mr. Kalra called
    the complainants home and asked to speak to the complainant. Later that day,
    Mr. Kalra went to the complainants house and refused to leave until the
    complainants brother agreed to give his sister a letter Mr. Kalra had written
    to her.  Mr. Kalra returned to the house again later that evening and was
    arrested for criminal harassment.

[4]

The mischief charge relates to an incident on November 9, 2009 when Mr.
    Kalra took his parents van from Ottawa to Guelph. He drove the van through the
    complainants garage door, damaging the door and a vehicle inside the garage,
    and then fled. At the scene, the complainants brother found a note addressed
    to the complainant. On November 10, Mr. Kalra again attended at the
    complainants residence. He was arrested by police, without incident. Police
    laid a second charge of criminal harassment with respect to these events.

[5]

After being found NCR in 2010, Kalra was diagnosed with schizophrenia
    and, on May 20, 2011, was transferred to the Secure Treatment Unit at the
    Brockville Mental Health Centre.  There, Mr. Kalras condition deteriorated. 
    He was found incapable of consenting to treatment and his parents were made
    substitute decision-makers.

[6]

Changes in his medical treatment over time led to a degree of
    improvement in Mr. Kalras condition. In August 2012, although still under a
    detention order, Mr. Kalra was granted community visits that allowed him to
    visit his parents, in Ottawa. In October 2012 these visits were suspended
    because Mr. Kalra refused to allow the treatment team to conduct a risk
    assessment.

[7]

At the 2013 hearing of the Board, evidence was led about Mr. Kalras and
    his familys lack of insight into his mental illness and Mr. Kalras expressed
    desire to try a medication holiday. The Board ordered a continuation of the
    detention order and revoked the condition allowing Mr. Kalra to live in the
    community in supervised accommodation. Mr. Kalra appealed this disposition.  In
    March 2014, this court allowed the appeal, quashed the detention order, and
    imposed a conditional discharge requiring Mr. Kalra to live with his parents in
    Ottawa: see
Kalra (Re)
, 2014 ONCA 233.

[8]

Mr. Kalra sought an absolute discharge at his hearing in 2014, but the
    Board upheld the previous disposition of a conditional discharge. Mr. Kalras appeal
    to this court was dismissed: see
Kalra (Re)
, 2015 ONCA 262.

[9]

At the 2015 Board hearing that gives rise to this appeal, Dr. Gray, a psychiatrist,
    testified on behalf to Mr. Kalras treatment team.  He expressed the view that
    Mr. Kalra continues to suffer negative symptoms.  Significantly, Mr. Kalra
    lacks insight into his mental illness and does not accept his diagnosis. If he
    were granted an absolute discharge, given his stated intention to stop taking
    his medication, Mr. Kalra would likely return to the mental state that he was
    in at the time of the index offences. Dr. Grays opinion was that Mr. Kalra
    continued to meet the threshold of significant risk.

[10]

The hospital was also of the view that Mr. Kalra continued to pose a
    significant risk to the safety of the public but agreed with the Crown that his
    reporting obligations could be reduced to not less than 2 times per month.

[11]

Mr. Kalra submitted that the threshold was not met as outside of the
    index offences he had exhibited no other violent or criminal-type behaviour.

[12]

Upon reviewing the evidence, including the risk assessments conducted,
    the Board found that Mr. Kalra remained a significant risk. The medical
    evidence demonstrates that he suffers from schizophrenia and has likely not
    been forthcoming with all of his symptoms. Furthermore, Mr. Kalra continues to
    deny the index offences. He refuses to participate in any form of programming
    and his parents either do not accept their sons diagnosis or cover up for him
    and make excuses for his behavior. The Board noted that Mr. Kalra continues to
    be incapable of consenting to treatment.  The Board was persuaded that if he
    were granted an absolute discharge there was a foreseeable and substantial risk
    that Mr. Kalra would commit a criminal offence.

[13]

The Board concluded that maintenance of the current conditional
    discharge remained necessary and appropriate and was the least onerous and
    least restrictive disposition in accordance with the test set out in
Winko
    v. British Columbia (Forensic Psychiatric Institute)
,

[1999] 2
    S.C.R. 625.

[14]

On appeal, Mr. Kalra, relying on the fact that since May 2011, he has
    not exhibited any aggressive, violent or criminal behaviour, and that since
    being granted a conditional discharge, he has fulfilled all conditions of his
    disposition, submits that he does not meet the threshold of significant risk.

[15]

We disagree.  The Boards assessment that there was a substantial risk
    that Mr. Kalra would commit a serious criminal offence, reflects logical and
    common-sense reasoning. The Board relied on risk factors including Mr. Kalras active
    symptoms of mental illness, his lack of insight, his refusal to participate in rehabilitative
    efforts and, of particular concern, his stated intention to stop taking his
    medication if discharged.  Significantly, the opinion of his treatment team was
    that, against the background of these various factors, the chances were very
    high that Mr. Kalra would engage in serious criminal misconduct if he were
    granted an absolute discharge.

[16]

Considering the entirety of the record, we cannot say that the Boards disposition
    continuing the conditional discharge was unreasonable or reflected a failure of
    the Board to approach its task in accordance with the binding authorities.

[17]

The appeal is therefore dismissed.

The Crowns Additional Issue

[18]

In ordering Mr. Kalras conditional discharge in 2014, this court
    included a term of release stating that Mr. Kalra or his substitute
    decision-makers must consent to psychiatric treatment prescribed by medical
    personnel.

[19]

Mr. Kalra is incapable of consenting to treatment. His current treatment
    is therefore dependent on his substitute decision makers consent.  However, s.
    672.55 of the
Criminal Code
provides that for an NCR accused to
    receive treatment, the individual must consent.  Because of the wording of s.
    672.55 of the
Code
, this court has held that a conditional discharge
    is inappropriate in circumstances where the NCR accuseds continued consent to
    treatment is needed to manage his risk and the accused is incapable of
    providing that consent. See:
R. v. Coles
, 2007
    ONCA 806 and
Lamb (Re)
, 2014 ONCA 169.

[20]

The Crown requests that this court direct the Board to consider the
    effectiveness and legality of the condition that has been in place since this
    courts decision in 2014 and to consider the least restrictive and least
    onerous means to meet Mr. Kalras needs and manage his risk on an understanding
    that a conditional discharge may be inappropriate if medical treatment is a
    necessary condition of Mr. Kalras release and he cannot consent to it.

[21]

We understand the Crowns concern.  However, as the Crown did not
    cross-appeal, we are of the view that this is a matter for the Boards
    consideration at the next hearing scheduled to take place in July 2016.

K.M. Weiler J.A.

J. Simmons J.A.

Gloria Epstein J.A.


